Exhibit 10.1

RESIGNATION AND RELEASE AGREEMENT

This Resignation and Release Agreement (the “Agreement”), dated as of June 18,
2014, is entered into by and between Raphael Benaroya (“Executive”) and Kid
Brands, Inc., a New Jersey corporation (“Kid Brands”), on behalf of itself, its
members, partners, directors, officers, and any subsidiaries and affiliates
controlled by, controlling, or under common control with Kid Brands, Inc.
(collectively, the “Company”; and together with Executive, the “Parties”) in
order to further the mutually desired terms and conditions set forth herein.

WHEREAS, Executive is the President and Chief Executive Officer of Kid Brands
pursuant to an employment agreement dated as of March 14, 2013 (the “Employment
Agreement”);

WHEREAS, Executive is chairman of the Board of Directors of Kid Brands;

WHEREAS, the Company has informed Executive that it is contemplating filing a
petition in bankruptcy;

WHEREAS, Executive has informed the Company that he intends to resign for Good
Reason in accordance with the terms of the Employment Agreement;

WHEREAS, Executive has further informed the Company that he intends to pursue
the exploration of acquiring some or all of the assets of the Company;

WHEREAS, the Company and Executive intend to terminate their relationship on the
mutually agreed terms and conditions set forth below; and

NOW, THEREFORE, in consideration of the mutual promises and covenants set forth
herein, and desiring to be legally bound, the parties hereto agree as follows:

1. Resignation.

1.1. Executive hereby informs the Company that he resigns as an employee of the
Company for Good Reason, as that term is used in the Employment Agreement,
effective as of June 18, 2014 (the “Resignation Date”), and Executive shall no
longer hold any positions as an employee, officer, director, agent or otherwise
with the Company beginning on the Resignation Date. The Company accepts
Executive’s resignation and Executive expressly waives any right he may have had
under the Employment Agreement to compensation by reason of his resignation for
Good Reason, provided that nothing herein shall affect Executive’s right to
receive his accrued salary, vacation and benefits through the Resignation Date.

1.2. The Employment Agreement is hereby terminated by mutual agreement as of the
Resignation Date and will no longer be of force or effect. Specifically, all of
the provisions in the Employment Agreement are terminated, including provisions
6, 7 and 15 thereof.

 

1



--------------------------------------------------------------------------------

1.3. Executive hereby resigns, effective as of the Resignation Date, from any
positions as an officer, director, advisor, board member or any similar
positions with the Company beginning on the Resignation Date. After the
Resignation Date, Executive shall have no authority to, and hereby agrees not
to, legally, contractually or otherwise bind the Company or incur any
liabilities on its behalf, unless specifically authorized in writing by the
Company otherwise.

1.4. Executive agrees not to represent himself/herself to any other person or
entity as an employee or otherwise having a position with the Company at any
time after the Resignation Date.

2. General Release.

2.1. General Release of Claims by Executive. Executive, on his own behalf and on
behalf of his heirs, executors, administrators, beneficiaries, representatives
and assigns, and all others connected with or claiming through him (the
“Executive Releasing Parties”), hereby releases and forever discharges the
Company, and all of its past, present and future owners, officers, directors,
members, managers, employees, agents, general and limited partners, joint
venturers, representatives, successors and assigns of the Company, its
subsidiaries and other affiliates, each of the foregoing both individually and
in their official capacities (collectively, the “Company Released Parties”),
from any and all causes of action, rights and claims of any type or description,
whether known or unknown, that Executive has had in the past, now has, or might
now have, from the beginning of time through the date hereof, including without
limitation any and all causes of action, rights and claims in any way resulting
from, arising out of or connected with Executive’s employment by the Company or
the termination of that employment or arising out of or pursuant to any federal,
state or local law, regulation or other requirement, including without
limitation Title VII of the Civil Rights Act of 1964, the Age Discrimination in
Employment Act (“ADEA”), the Americans with Disabilities Act, the New Jersey
Conscientious Employee Protection Act, the Millville Dallas Airmotive Plant Loss
Job Notification Act, the Worker Adjustment and Retraining Notification Act, and
the fair employment practices laws of any state or states in which Executive has
provided services to the Company, each as amended from time to time. Executive
expressly acknowledges and agrees that, by entering into this Agreement,
Executive is releasing and waiving any and all rights or claims, including,
without limitation, claims that Executive may have arising under ADEA, which
have arisen on or before the date of Executive’s execution and delivery of this
Agreement to the Company. Notwithstanding the foregoing, excluded from the scope
of the release set forth in this Section 2 is (i) any claim arising under the
terms of this Agreement, (ii) any right of indemnification or contribution that
Executive may have pursuant to the articles of incorporation, by-laws or other
governing document of the Company or any of its subsidiaries or other
affiliates, any contracts executed by or on behalf of the Company or any such
subsidiary or affiliate, and any applicable directors and officers liability
insurance policy (iii) any right Executive may have under the Company’s
tax-qualified retirement plans or Section 601-608 of the Employee Retirement
Income Security Act of 1974, as amended, popularly known as COBRA; and (iv) any
claims that arise after the date on which Executive executes this Agreement.

 

2



--------------------------------------------------------------------------------

2.2. This Agreement shall not affect the rights and responsibilities of the
Equal Employment Opportunity Commission (the “EEOC”) or similar federal or state
agency to enforce the ADEA or other applicable laws, and further acknowledge and
agree that this Agreement shall not be used to justify interfering with
Executive’s protected right to file a charge or participate in an investigation
or proceeding conducted by the EEOC or similar federal or state agency.
Accordingly, nothing in this Agreement shall preclude Executive from filing a
charge with, or participating in any manner in an investigation, hearing or
proceeding conducted by, the EEOC or similar federal or state agency, but
Executive hereby waives any and all rights to recover under, or by virtue of,
any such investigation, hearing or proceeding. Notwithstanding anything set
forth in this Agreement to the contrary, nothing in this Agreement shall affect
or be used to interfere with Executive’s protected right to test in any court,
under the Older Workers’ Benefit Protection Act, or like statute or regulation,
the validity of the waiver of rights under ADEA set forth in this Agreement.

2.3. General Release of Claims by the Company. The Company Released Parties
hereby release and forever discharge Executive, in his individual and official
capacity as an officer and director, and his heirs, executors, administrators,
beneficiaries, representatives and assigns, and all others connected with or
claiming through him (collectively, the “Executive Released Parties”), from any
and all causes of action, rights and claims of any type or description, whether
known or unknown, that the Company Released Parties have had in the past, now
have, or might now have, from the beginning of time through the date hereof.

2.4. Agreement Not To Sue. Except as set forth in Section 2.2 of this Agreement,
each of the Executive Released Parties and the Company Released Parties agree
not to file suit against each other pleading or asserting any claims released in
this Section 2. If any of the Executive Released Parties or the Company Released
Parties breaches this promise, he/she/it shall pay the attorneys’ fees and costs
incurred by the other party in defending against such claims. Except as set
forth in Section 2.2 of this Agreement, each party covenants and agrees not to
encourage or solicit or voluntarily assist or participate in any way in the
filing, reporting or prosecution by himself or any third party of a proceeding
or claim against any of the Company Released Parties or Executive Released
Parties, provided that nothing in this paragraph shall prevent any party from
complying with any lawful subpoena or other process, whether from a governmental
agency or otherwise, and from answering truthfully in connection therewith.

2.5. Adequacy of Consideration. The Parties agree that their entering into this
Agreement and the exchange of mutual releases constitute adequate consideration
for the release granted by one to the other in this Section 2, and that such
other Party would not be entitled to such consideration if he or it did not sign
this Agreement.

2.6. Special Provision for Unknown Claims. All rights under Section 1542 of the
California Civil Code, or any analogous state or federal law, are hereby
expressly WAIVED, if applicable, with respect to any of the claims, injuries, or
damages described in the Release in Sections 2.1 and 2.2. Section 1542 of the
California Civil Code reads as follows:

“A GENERAL RELEASE DOES NOT EXTEND TO CLAIMS WHICH THE CREDITOR DOES NOT KNOW OR
SUSPECT TO EXIST IN HIS FAVOR AT THE TIME OF EXECUTING THE RELEASE, WHICH IF
KNOWN BY HIM MUST HAVE MATERIALLY AFFECTED HIS SETTLEMENT WITH THE DEBTOR.”

 

3



--------------------------------------------------------------------------------

3. Confidentiality Information and Restricted Activities.

3.1. Confidential Information. During the course of Executive’s prior employment
with the Company, Executive has learned, and may continue to learn of
Confidential Information, as defined below, and Executive may have developed,
and may hereafter develop, Confidential Information on behalf of the Company and
its subsidiaries or other affiliates. Executive will maintain in confidence and
will not, directly or indirectly, disclose or use (or allow others working with
or related to Executive to disclose or use) any Confidential Information,
whether in oral, written, electronic or permanent form, except solely to the
extent necessary to perform certain services requested by the Company.
Notwithstanding the preceding sentence, Executive may disclose Confidential
Information if required to do so by a court order, subpoena, or other legal
process; provided that Executive gives adequate notice to the Company of the
pending disclosure and cooperates with any efforts of the Company to obtain a
protective order or other reliable assurance that confidential treatment will be
accorded the information. “Confidential Information” means any information
concerning or referring in any way to the business of the Company or any of its
subsidiaries or other affiliates acquired by Executive through or as a
consequence of his prior employment, directorship, consultancy or other
relationship with the Company. For purposes of this Agreement, Confidential
Information consists of information proprietary to the Company or any of its
subsidiaries or other affiliates which is not generally known to the public and
which in the ordinary course of business is maintained by the Company or any of
its subsidiaries or other affiliates as confidential. By way of example and
without limitation, Confidential Information consists of computer software,
trade secrets, patents, inventions, copyrights, techniques, designs, and other
technical information in any way concerning or referring to technical or
mechanical aspects of the products, concepts, processes, machines, research and
development of the Company or any of its subsidiaries or other affiliates.
Confidential Information also includes, without limitation, (i) information in
any way concerning or referring to the Bankruptcy Proceeding or the business
methods, business plans, forecasts and projections, operations, organizational
structure, finances, customers, funding, pricing, costing, marketing,
purchasing, merchandising, sales, products, product information, suppliers,
customers, employees or their compensation, data processing, software of the
Company or any of its subsidiaries or other affiliates and (ii) all other
information designated by the Company or any of its subsidiaries or other
affiliates as “confidential.” Notwithstanding anything to the contrary contained
herein, Confidential Information does not include information that is or becomes
generally available to the public, other than through Executive’s breach of his
obligations under this Agreement; information that was known to or in the
possession of Executive on a non-confidential basis prior to the disclosure
thereof to Executive by Kid Brands; or information that is disclosed to
Executive by a third party under no obligation of confidentiality to Kid Brands
and without violation of this Agreement by Executive. Nothing in this Section 3
shall prohibit Executive from using Confidential Information to perform the
Cooperation Services as defined in the Cooperation and Consulting Agreement
between Executive and the Company.

 

4



--------------------------------------------------------------------------------

4. Protection of Documents. All documents, records and files in any media, of
whatever kind and description, relating to the business, present or otherwise,
of the Company or any of its subsidiaries or other affiliates, and any copies,
in whole or in part, thereof (the “Documents”), whether or not prepared by
Executive, shall be the sole and exclusive property of the Company. Executive
agrees to safeguard all Documents and to return to the Company, at such time or
times as the Company may specify, all Documents then in his possession or
control.

5. Non-Disparagement. Executive agrees that he will not make, circulate or
publish any statement, or do any act or thing, that is intended to or might
reasonably be expected to disparage the Company or any of its subsidiaries or
other affiliates or any of their officers or directors, present the Company or
any of its subsidiaries or other affiliates or any of their officers or
directors in a negative light, or damage or lower the reputation of the Company
or any of its subsidiaries or other affiliates or any of their officers or
directors. The Company agrees that it will direct its officers, directors and
management employees not to make, circulate or publish any statement, or do any
act or thing, that is intended to or might reasonably be expected to disparage
the Executive, place him in a negative light, or damage or lower the reputation
of the Executive.

6. Remedies. No claim, demand, action or cause of action that Executive may have
against the Company shall constitute a defense to the Company’s enforcement of
any of its rights under this Agreement.

7. No Waiver. The failure of either party to insist upon the performance of any
of the terms of this Agreement, or waiver by either party of any breach of any
of the terms and conditions of this Agreement, shall not be construed as
thereafter waiving any such terms and conditions or any other terms and
conditions but the same shall continue and remain in full force and effect as if
no such forbearance or waiver had occurred.

8. Notices. Any notice or other communication required or permitted hereunder
shall be in writing and shall be delivered personally, faxed, or sent by
nationally recognized overnight courier service (with next business day delivery
requested). Any such notice or communication shall be deemed given and
effective, in the case of personal delivery, upon receipt by the other party, in
the case of faxed notice, upon transmission of the fax, in the case of a courier
service, upon the next business day, after dispatch of the notice or
communication. Any such notice or communication shall be addressed as follows:

If to the Company to:

Kid Brands, Inc.

301 Route 17 North, 6th Floor

Rutherford, New Jersey 07070

Attn: Jodie Simon Friedman, Esq.

With a copy to:

Lowenstein Sandler LLP

65 Livingston Avenue

Roseland, New Jersey 07068

Attn: Steven M. Skolnick, Esq.

If to Executive, to him at his home address, set forth in the records of the
Company.

 

5



--------------------------------------------------------------------------------

9. Entire Agreement. This Agreement sets forth the entire agreement and
understanding of the parties relating to the subject matter hereof and
supersedes all prior agreements, arrangements and understandings relating to the
same (including, without limitation, the Employment Agreement). No
representation, promise or inducement has been made by either party that is not
embodied in this Agreement and neither party shall be bound by or liable for any
alleged representation, promise or inducement not set forth herein.

10. Partial Invalidity. The invalidity or unenforceability of any particular
provision of this Agreement shall not affect the other provisions, and this
Agreement shall be construed in all respects as if such invalid or unenforceable
provisions were omitted. If a court of competent jurisdiction determines that
any agreement(s) or covenant(s) contained herein is unenforceable, the Company
and Executive agree that the court shall have the authority to modify the
agreement(s) or covenant(s) deemed to be unenforceable so as to make the same
enforceable to the fullest extent as the law of the jurisdiction may allow.

11. Binding Effect; Enforceability by Successors and Assigns. This Agreement
shall be binding upon and inure to the benefit of the Company, its successors
and assigns, including, without limitation any person which may acquire
substantially all of the Company’s assets or business, or into which the Company
may be liquidated, consolidated, merged or otherwise combined. Each of the
Released Parties is an express intended third party beneficiary of this
Agreement.

12. Governing Law. This Agreement shall be governed by and construed in
accordance with the laws of the state of New Jersey applicable to agreements
made and to be performed in that state without regard to principles of conflicts
of law.

13. Modifications. This Agreement shall not be altered, modified, or changed
except with the mutual written consent of the parties. Any modifications,
alterations, or other changes in the provisions of this Agreement mutually
agreed upon shall be set forth in writing.

14. Headings. Headings contained in this Agreement are a matter of convenience
and reference only, and shall not be construed to define, limit or extend or
describe the scope of this Agreement or any provision thereof.

15. Counterparts. This Agreement may be executed in two or more counterparts,
each of which shall be deemed an original, but all of which together shall
constitute one and the same instrument.

16. Opportunity For Review; Revocation Period.

 

6



--------------------------------------------------------------------------------

(A) Executive is hereby advised and encouraged by the Company to consult with
his/her own independent counsel before signing this Agreement. Executive
represents and warrants that Executive: (i) has had sufficient opportunity to
consider this Agreement; (ii) has read this Agreement; (iii) understands all the
terms and conditions hereof; (iv) is not incompetent or had a guardian,
conservator or trustee appointed for Employee; (v) has entered into this
Agreement of his own free will and volition; (vi) has duly executed and
delivered this Agreement; (vii) understands that he is responsible for his own
attorneys’ fees and costs; (viii) has had the opportunity to review this
Agreement with counsel of his choice or has chosen voluntarily not to do so;
(ix) understands the he has been given twenty-one (21) days to review this
Agreement before signing this Agreement and understands that he is free to use
as much or as little of the 21-day period as he wishes or considers necessary
before deciding to sign this Agreement; (x) understands that if he does not sign
and return this Agreement to the Company on or before July 9, 2014 the Company
shall have no obligation to enter into this Agreement and the Separation Date
shall be unaltered; and (xi) understands that this Agreement is valid, binding
and enforceable against the parties in accordance with its terms.

(B) This Agreement shall be effective and enforceable on the eighth (8th) day
after execution and delivery to the Company by Executive (the “Effective Date”).
The parties understand and agree that Executive may revoke this Agreement after
having executed and delivered it to the Company by so advising the Company in
writing no later than 11:59 p.m. on the seventh (7th) day after Executive’s
execution and delivery of this Agreement to the Company. If Executive revokes
this Agreement, it shall not be effective or enforceable and the Separation Date
shall be unaltered.

[SIGNATURES APPEAR ON THE FOLLOWING PAGE]

 

7



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the undersigned have executed this Agreement as of the day
and year first above written.

 

KID BRANDS, INC. By:  

/s/ Kerry Carr

Name:   Kerry Carr Title:   EVP, COO & CFO

  /s/ Raphael Benaroya

Raphael Benaroya

 

8